DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on January 03,2022
Claims 1-20 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USP: 2019/0098622), in view of Hosseini et al. (USP: 2018/0183552). 

As per Claim 1 Lee teaches a method performed by a terminal in a wireless communication system, the method comprising:
receiving configuration information on a shortened transmission time interval (sTTI) (Paragraph 0106, 0118 A WTRU may receive or transmit a signal in the one or more sTTI resources ); and 
 (Paragraph 0118 One or more uplink sTTI signals such as a short or sTTI physical uplink control channel (sPUCCH) or a short or sTTI physical uplink shared channel (sPUSCH) may be transmitted by a WTRU in a sTTI resource.),
a frequency resource of the SPUCCH in a last symbol of an uplink sTTI of index n and a frequency resource of the SPUCCH in a first symbol of an uplink sTTI of index n+1 are the same  (Paragraph 0148, 0173 the sTTI length for sPDSCH transmission(s) 1702 may be shorter than the sTTI length for sPUCCH regions #0-#4. For example, the sPDSCH regions #0, #1, #2, and #3 of subframe n+1 may be associated with a sPUCCH region #0. Put another way, in communication 1700 the sTTI length of a sPUCCH region #0 is longer than the sTTI length of a sPDSCH transmission(s) 1702).
Lee may not explicitly disclose wherein, in case that uplink sTTIs include 2 or 3 symbols, and two frequency resources in a frequency domain are configured for the SPUCCH, 
Hosseini disclose wherein, in case that uplink sTTIs include 2 or 3 symbols, and two frequency resources  in a frequency domain are configured for the SPUCCH, 
 (Paragraph 0070, 0073, 0082 From a frequency-domain resource selection perspective, as indicated above, in the uplink of a low latency system, different sTTI lengths may be used for transmissions over carrier. For example, two-symbol sTTI, three-symbol sTTI, and 1-slot sTTI durations may be supported for physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmissions (or shortened PUCCH (sPUCCH) and shortened PUSCH (sPUSCH) transmissions). Thus, within first slot 220 or second slot 225, there may be multiple sTTIs, such as a first sTTI (TTI-0) 230, a second sTTI (TTI-1) 235, and a third sTTI (TTI-2) 240, that may each have a two or three OFDM symbol duration.. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include sTTIs include 2 or 3 symbols as taught by Takeda for reliability, to ensure that a pattern may be used over the 3-symbol sTTIs where DMRS,Data is configured in a sPUCCH transmission, and the SRS transmission is implicitly indicated without a specific grant. (See Hosseini Paragraph 0103). 


As per Claim 2 Lee - Hosseini teaches a method of claim 1, wherein the frequency resources of the SPUCCH are based a value as m or                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                    - 1- m configured by a base station or a value determined based on a single carrier-frequency division multiple access (SC-FDMA) symbol index in the uplink sTTIs, where                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                     is a number of physical resource blocks in an uplink bandwidth (Paragraph 0064, 0176 a first sPUSCH region in a sTTI time window may have a larger Nsp than a subsequent or last sPUSCH region in the same sTTI time window. Nsp may be determined based on a SFN or hyper-SFN for a sPUSCH region, a sPUSCH region index within a sTTI time window, a sPUCCH type, a sPUSCH type, or the like. For example, a sPUCCH resource based on a starting DL symbol, an OFDM symbol number of a DL sTTI transmission, a DL sTTI resource index, a sTTI number or index in a sTTI time window, or the like.).
 
(Paragraph 0062, 0101 that may be provided by a higher layer, such as a radio resource control (RRC) layer). 

As per Claim 4 Lee- Hosseini teaches the method of claim 1, further comprising:
receiving downlink control information scheduling uplink data in a downlink sTTI; and transmitting the uplink data on an uplink sTTI,
wherein, in case that the uplink sTTI includes 7 symbols and the downlink sTTI includes 2 or 3 symbols, the downlink sTTI in which the downlink control information is received is included in a set of predetermined downlink sTTIs (Paragraph 0119, 0148 See Table 4 . Table 4 shows examples of sPUCCH configurations for a slot with 7 symbols. a timeslot may be 7 symbols wide over 12 subcarriers.).

As per Claim 5 Lee- Hosseini teaches the method of claim 4, wherein the set of predetermined downlink sTTIs is determined based on whether the uplink data is transmitted in an uplink sTTI of index 0 or an uplink sTTI of index 1 (Paragraph 0167, 0176  See Fig. 17 For example, a modulo operation with sPDCCH region index 0 and PCID may be used. A subset of Nsp sPDCCH regions may also be determined based on sPDCCH regions that may be used, monitored, determined, or configured for a DL DCI for a sPDSCH transmission(s). For example, if a WTRU is configured or determined to monitor a subset of sPDCCH regions for a DL DCI which may be the same subset for a UL DCI.  ).


transmitting configuration information on a shortened transmission time interval (sTTI) (Paragraph 0106, 0118 A WTRU may receive or transmit a signal in the one or more sTTI resources ); and 
receiving uplink control information on a short physical uplink control channel (SPUCCH) (Paragraph 0118 One or more uplink sTTI signals such as a short or sTTI physical uplink control channel (sPUCCH) or a short or sTTI physical uplink shared channel (sPUSCH) may be transmitted by a WTRU in a sTTI resource.),
a frequency resource of the SPUCCH in a last symbol of an uplink sTTI of index n and a frequency resource of the SPUCCH in a first symbol of an uplink sTTI of index n+1 are the same(Paragraph 0148, 0173 the sTTI length for sPDSCH transmission(s) 1702 may be shorter than the sTTI length for sPUCCH regions #0-#4. For example, the sPDSCH regions #0, #1, #2, and #3 of subframe n+1 may be associated with a sPUCCH region #0. Put another way, in communication 1700 the sTTI length of a sPUCCH region #0 is longer than the sTTI length of a sPDSCH transmission(s) 1702).
Lee may not explicitly disclose wherein, in case that uplink sTTIs include 2 or 3 symbols, and two frequency resources in a frequency domain are configured for the SPUCCH, 
Hosseini disclose wherein, in case that uplink sTTIs include 2 or 3 symbols, and two frequency resources  in a frequency domain are configured for the SPUCCH, 
 (Paragraph 0070, 0073, 0082 From a frequency-domain resource selection perspective, as indicated above, in the uplink of a low latency system, different sTTI lengths may be used for transmissions over carrier. For example, two-symbol sTTI, three-symbol sTTI, and 1-slot sTTI durations may be supported for physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmissions (or shortened PUCCH (sPUCCH) and shortened PUSCH (sPUSCH) transmissions). Thus, within first slot 220 or second slot 225, there may be multiple sTTIs, such as a first sTTI (TTI-0) 230, a second sTTI (TTI-1) 235, and a third sTTI (TTI-2) 240, that may each have a two or three OFDM symbol duration.. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include sTTIs include 2 or 3 symbols as taught by Takeda for reliability, to ensure that a pattern may be used over the 3-symbol sTTIs where DMRS,Data is configured in a sPUCCH transmission, and the SRS transmission is implicitly indicated without a specific grant. (See Hosseini Paragraph 0103). 


As per Claim 7 Lee- Hosseini teaches the method of claim 6, wherein the frequency resources of the SPUCCH are based on a value  m or a value                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                    - 1- m according to a single carrier-frequency division multiple access (SC-FDMA) symbol index in the sTTIs, where                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                     is a number of physical resource blocks in an uplink bandwidth, and wherein the value m is transmitted to a terminal (Paragraph 0064, 0176 a first sPUSCH region in a sTTI time window may have a larger Nsp than a subsequent or last sPUSCH region in the same sTTI time window. Nsp may be determined based on a SFN or hyper-SFN for a sPUSCH region, a sPUSCH region index within a sTTI time window, a sPUCCH type, a sPUSCH type, or the like. For example, a sPUCCH resource based on a starting DL symbol, an OFDM symbol number of a DL sTTI transmission, a DL sTTI resource index, a sTTI number or index in a sTTI time window, or the like.).

As per Claim 8 Lee- Hosseini teaches the method of claim 6, wherein information on the value m is transmitted via higher layer signaling (Paragraph 0062, 0101 that may be provided by a higher layer, such as a radio resource control (RRC) layer).

As per Claim 9 Lee- Hosseini teaches the method of claim 6, further comprising:
transmitting downlink control information scheduling uplink data in a downlink sTTI; and receiving the uplink data on an uplink sTTI,
wherein, in case that the uplink sTTI includes 7 symbols and the downlink sTTI includes 2 or 3 symbols, the downlink sTTI in which the downlink control information is transmitted is included in a set of predetermined downlink sTTIs (Paragraph 0119, 0148 See Table 4 . Table 4 shows examples of sPUCCH configurations for a slot with 7 symbols. a timeslot may be 7 symbols wide over 12 subcarriers.).

As per Claim 10 Lee- Hosseini teaches the method of claim 9, wherein the set of predetermined downlink sTTIs is determined based on whether the uplink data is received in an uplink sTTI of index 0 or an uplink sTTI of index 1 (Paragraph 0167, 0176  See Fig. 17 For example, a modulo operation with sPDCCH region index 0 and PCID may be used. A subset of Nsp sPDCCH regions may also be determined based on sPDCCH regions that may be used, monitored, determined, or configured for a DL DCI for a sPDSCH transmission(s). For example, if a WTRU is configured or determined to monitor a subset of sPDCCH regions for a DL DCI which may be the same subset for a UL DCI.  ).

As per Claim 11 Lee teaches a terminal in a wireless communication system, the terminal comprising:
a transceiver(Paragraph 0041 may include multiple transceivers for communicating with different wireless networks ); and
a controller coupled with the transceiver and configured to (Paragraph 0041 controller with transceiver):
receive configuration information on a shortened transmission time interval (sTTI) (Paragraph 0106, 0118 A WTRU may receive or transmit a signal in the one or more sTTI resources ), and
transmit uplink control information on a short physical uplink control channel (SPUCCH) (Paragraph 0118 One or more uplink sTTI signals such as a short or sTTI physical uplink control channel (sPUCCH) or a short or sTTI physical uplink shared channel (sPUSCH) may be transmitted by a WTRU in a sTTI resource.),
 and a frequency resource of the SPUCCH in a last symbol of an uplink sTTI of index n and a frequency resource of the SPUCCH in a first symbol of an uplink sTTI of index n+1 are the same (Paragraph 0148, 0173 the sTTI length for sPDSCH transmission(s) 1702 may be shorter than the sTTI length for sPUCCH regions #0-#4. For example, the sPDSCH regions #0, #1, #2, and #3 of subframe n+1 may be associated with a sPUCCH region #0. Put another way, in communication 1700 the sTTI length of a sPUCCH region #0 is longer than the sTTI length of a sPDSCH transmission(s) 1702).
Lee may not explicitly disclose wherein, in case that uplink sTTIs include 2 or 3 symbols, and two frequency resources in a frequency domain are configured for the SPUCCH, 
Hosseini disclose wherein, in case that uplink sTTIs include 2 or 3 symbols, and two frequency resources  in a frequency domain are configured for the SPUCCH, 
 (Paragraph 0070, 0073, 0082 From a frequency-domain resource selection perspective, as indicated above, in the uplink of a low latency system, different sTTI lengths may be used for transmissions over carrier. For example, two-symbol sTTI, three-symbol sTTI, and 1-slot sTTI durations may be supported for physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmissions (or shortened PUCCH (sPUCCH) and shortened PUSCH (sPUSCH) transmissions). Thus, within first slot 220 or second slot 225, there may be multiple sTTIs, such as a first sTTI (TTI-0) 230, a second sTTI (TTI-1) 235, and a third sTTI (TTI-2) 240, that may each have a two or three OFDM symbol duration.. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include sTTIs include 2 or 3 symbols as taught by Takeda for reliability, to ensure that a pattern may be used over the 3-symbol sTTIs where DMRS,Data is configured in a sPUCCH transmission, and the SRS transmission is implicitly indicated without a specific grant. (See Hosseini Paragraph 0103). 


As per Claim 12 Lee- Hosseini teaches the method of claim 11, wherein the frequency resources of the SPUCCH are based on a value as m configured by a base station or a value                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                    - 1- m determined based on a single carrier-frequency division multiple access (SC-FDMA) symbol index in the sTTIs, where                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                     is a number of physical resource blocks in an uplink bandwidth (Paragraph 0064, 0176 a first sPUSCH region in a sTTI time window may have a larger Nsp than a subsequent or last sPUSCH region in the same sTTI time window. Nsp may be determined based on a SFN or hyper-SFN for a sPUSCH region, a sPUSCH region index within a sTTI time window, a sPUCCH type, a sPUSCH type, or the like. For example, a sPUCCH resource based on a starting DL symbol, an OFDM symbol number of a DL sTTI transmission, a DL sTTI resource index, a sTTI number or index in a sTTI time window, or the like.).

As per Claim 13 Lee- Hosseini teaches the terminal of claim 11, wherein the value m is configured by higher layer signaling (Paragraph 0062, 0101 that may be provided by a higher layer, such as a radio resource control (RRC) layer).   

As per Claim 14 Lee- Hosseini teaches the terminal of claim 11, wherein the controller is further configured to:
receive downlink control information scheduling uplink data in a downlink sTTI,  
transmitting the uplink data on an uplink sTTI, and
 (Paragraph 0119, 0148 See Table 4 . Table 4 shows examples of sPUCCH configurations for a slot with 7 symbols. a timeslot may be 7 symbols wide over 12 subcarriers.).

As per Claim 15 Lee- Hosseini teaches the terminal of claim 14, wherein the set of predetermined downlink sTTIs is determined based on whether the uplink data is transmitted in an uplink sTTI of index 0 or an uplink sTTI of index 1 (Paragraph 0167, 0176  See Fig. 17 For example, a modulo operation with sPDCCH region index 0 and PCID may be used. A subset of Nsp sPDCCH regions may also be determined based on sPDCCH regions that may be used, monitored, determined, or configured for a DL DCI for a sPDSCH transmission(s). For example, if a WTRU is configured or determined to monitor a subset of sPDCCH regions for a DL DCI which may be the same subset for a UL DCI).

As per Claim 16 Lee teaches a base station in a wireless communication system, the base station comprising:
a transceiver(Paragraph 0041 may include multiple transceivers for communicating with different wireless networks ); and 
a controller coupled with the transceiver and configured to (Paragraph 0041 controller with transceiver):
(Paragraph 0106, 0118 A WTRU may receive or transmit a signal in the one or more sTTI resources ), and 
receive uplink control information on a short physical uplink control channel (SPUCCH) (Paragraph 0118 One or more uplink sTTI signals such as a short or sTTI physical uplink control channel (sPUCCH) or a short or sTTI physical uplink shared channel (sPUSCH) may be transmitted by a WTRU in a sTTI resource.),
and a frequency resource of the SPUCCH in a last symbol of an uplink sTTI of index n and a frequency resource of the SPUCCH in a first symbol of an uplink sTTI of index n+1 are the same(Paragraph 0148, 0173 the sTTI length for sPDSCH transmission(s) 1702 may be shorter than the sTTI length for sPUCCH regions #0-#4. For example, the sPDSCH regions #0, #1, #2, and #3 of subframe n+1 may be associated with a sPUCCH region #0. Put another way, in communication 1700 the sTTI length of a sPUCCH region #0 is longer than the sTTI length of a sPDSCH transmission(s) 1702).
Lee may not explicitly disclose wherein, in case that uplink sTTIs include 2 or 3 symbols, and two frequency resources in a frequency domain are configured for the SPUCCH, 
Hosseini disclose wherein, in case that uplink sTTIs include 2 or 3 symbols, and two frequency resources  in a frequency domain are configured for the SPUCCH, 
 (Paragraph 0070, 0073, 0082 From a frequency-domain resource selection perspective, as indicated above, in the uplink of a low latency system, different sTTI lengths may be used for transmissions over carrier. For example, two-symbol sTTI, three-symbol sTTI, and 1-slot sTTI durations may be supported for physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmissions (or shortened PUCCH (sPUCCH) and shortened PUSCH (sPUSCH) transmissions). Thus, within first slot 220 or second slot 225, there may be multiple sTTIs, such as a first sTTI (TTI-0) 230, a second sTTI (TTI-1) 235, and a third sTTI (TTI-2) 240, that may each have a two or three OFDM symbol duration.. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include sTTIs include 2 or 3 symbols as taught by Takeda for reliability, to ensure that a pattern may be used over the 3-symbol sTTIs where DMRS,Data is configured in a sPUCCH transmission, and the SRS transmission is implicitly indicated without a specific grant. (See Hosseini Paragraph 0103). 


As per Claim 17 Lee- Hosseini teaches the method of claim 16, wherein the frequency resources of the SPUCCH are based a value as m or a value             
                
                    
                        N
                    
                    
                        R
                        B
                    
                    
                        U
                        L
                    
                
            
        - 1- m according to a single carrier-frequency division multiple access (SC-FDMA) symbol index in uplink sTTIs, where             
                
                    
                        N
                    
                    
                        R
                        B
                    
                    
                        U
                        L
                    
                
            
         is a number of physical resource blocks in an uplink bandwidth, where the value m is transmitted to a terminal (Paragraph 0064, 0176 a first sPUSCH region in a sTTI time window may have a larger Nsp than a subsequent or last sPUSCH region in the same sTTI time window. Nsp may be determined based on a SFN or hyper-SFN for a sPUSCH region, a sPUSCH region index within a sTTI time window, a sPUCCH type, a sPUSCH type, or the like. For example, a sPUCCH resource based on a starting DL symbol, an OFDM symbol number of a DL sTTI transmission, a DL sTTI resource index, a sTTI number or index in a sTTI time window, or the like.).
 
As per Claim 18 Lee- Hosseini teaches the The base station of claim 16, wherein information on the m is transmitted via higher layer signaling (Paragraph 0062, 0101 that may be provided by a higher layer, such as a radio resource control (RRC) layer).    

As per Claim 19 Lee- Takeda teaches the The base station of claim 16, wherein the controller is further configured to: 
transmit downlink control information scheduling uplink data in a downlink sTTI, and receive the uplink data on an uplink sTTI, and
wherein, in case that the uplink sTTI includes 7 symbols and the downlink sTTI includes 2 or 3 symbols, the downlink sTTI in which the downlink control information is transmitted is included in a set of predetermined downlink sTTIs (Paragraph 0119, 0148 See Table 4 . Table 4 shows examples of sPUCCH configurations for a slot with 7 symbols. a timeslot may be 7 symbols wide over 12 subcarriers.).

As per Claim 20 Lee- Hosseini teaches the base station of claim 19, wherein the set of predetermined downlink sTTIs is determined based on whether the uplink data is received in an uplink sTTI of index 0 or an uplink sTTI of index 1 (Paragraph 0167, 0176  See Fig. 17 For example, a modulo operation with sPDCCH region index 0 and PCID may be used. A subset of Nsp sPDCCH regions may also be determined based on sPDCCH regions that may be used, monitored, determined, or configured for a DL DCI for a sPDSCH transmission(s). For example, if a WTRU is configured or determined to monitor a subset of sPDCCH regions for a DL DCI which may be the same subset for a UL DCI). 
	
Response to Argument(s)
Applicant's argument(s) filed on January 03, 2022  have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988[ 4 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/           Primary Examiner, Art Unit 2468